DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are currently pending and under examination, of which claims 1 and 13 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDS with a signed and initialed copy being attached hereto.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 10, insert “and” after “part;”.
Claim 3, line 2, replace “an additive/reductive manufacture/repair step” with “the optimized manufacturing process”.
Claim 3, line 3, replace “additive/reductive manufacture/repair” with “the optimized manufacturing process”.
Claim 3, line 4, replace “additive/reductive manufacture/repair step include multiple additive/reductive processes and post treatment steps and machines” with 
Claim 7, line 2, replace “remining” with “remaining”.
Claim 8, line 1, replace “the additive/reductive repair process” with “an additive repair process or a reductive repair process”.
Claim 8, line 2, replace “material utilization or additive/reductive processing” with “material utilization, additive manufacturing processing, or reductive manufacturing processing ”.
Claim 9, line 2, replace “observations/measurements” with “observations or measurements”.
Claim 9, line 2, replace “the component” with “a component”.
Claim 9, line 4, replace “observations/measurements” with “observations or measurements”.
Claim 10, line 2, replace “observations/measurements” with “observations or measurements”.
Claim 10, line 3, replace “observations/measurements” with “observations or measurements”.
Claim 10, line 4, replace “additive/reductive manufacture/repair” with “additive manufacturing, reductive manufacturing, or repair”.
Claim 11, line 2, replace “observations/measurements” with “observations or measurements”.
Claim 11, line 3, replace “additive/reductive manufacture/repair” with “additive manufacturing, reductive manufacturing, or repair”.
Claim 12, line 2, replace “useful/remaining” with “remaining”.
Claim 12, line 3, replace “observations/measurements” with “observations or measurements”.
Claim 12, line 3, replace “additive/reductive manufacture/repair” with “additive manufacturing, reductive manufacturing, or repair”.
Claim 13, line 14, insert “and” after “part;”.
Claim 15, line 2, replace “an additive/reductive manufacture/repair step” with “the optimized manufacturing process”.
Claim 15, line 3, replace “additive/reductive manufacture/repair” with “additive manufacturing, reductive manufacturing, or repair”.
Claim 19, line 2, replace “remining” with “remaining”.
Claim 20, line 2, replace “the additive/reductive repair process” with “an additive repair process or a reductive repair process”.
Claim 20, line 2, replace “material utilization or additive/reductive processing” with “material utilization, additive manufacturing processing, or reductive manufacturing processing ”.
Claim 21, line 2, replace “observations/measurements” with “observations or measurements”.
Claim 21, line 2, replace “the component” with “a component”.
Claim 21, line 4, replace “observations/measurements” with “observations or measurements”.
Claim 22, line 2, replace “observations/measurements” with “observations or measurements”.
Claim 22, line 4, replace “observations/measurements” with “observations or measurements”.
Claim 22, line 5, replace “additive/reductive manufacture/repair” with “additive manufacturing, reductive manufacturing, or repair”.
Claim 23, line 2, replace “observations/measurements” with “observations or measurements”.
Claim 23, line 3, replace “additive/reductive manufacture/repair” with “additive manufacturing, reductive manufacturing, or repair”.
Claim 24, line 2, replace “useful/remaining” with “remaining”.
Claim 24, line 3, replace “observations/measurements” with “observations or measurements”.
Claim 24, line 3, replace “additive/reductive manufacture/repair” with “additive manufacturing, reductive manufacturing, or repair”.
Appropriate correction is respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,928,809 B2 in view of Malkani et al. (WO2019/055576 A1) (“Malkani”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 6 of U.S. Patent No. 10,928,809 B2 recite very similar functionality and structure as claims 1 and 13.

Present US Patent Application No. 16/901,168
U.S. Patent No. 10,928,809 B2
Claim 1
A method for making or repairing a specified part, the method including: 
creating an optimized manufacturing process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 


further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part; 

executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.

Claim 1
A method for making a new part according to an optimized manufacturing process, the method including: 



receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, and as-tested data relative to one or more parts similar to the new part; 

updating in real-time a surrogate model of the new part, wherein the surrogate model forms a digital twin of the new part, the digital twin including at least two of the as-designed, as-manufactured, as-simulated, and as-tested data; and 





executing, based on the digital twin, a set of functions to make the new part.
Claim 13
A system configured to either manufacture or repair a specified part, the system comprising: 


a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 

creating an optimized manufacturing process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 


further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part; 

executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.
Claim 6
A system configured to manufacture a new part according to an optimized manufacturing process, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 





simultaneously receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data; 

updating in real-time a surrogate model of the new part, wherein the surrogate model forms a digital twin of the new part, the digital twin including at least two of the as-designed, as-manufactured, as-simulated, and as-tested data; and 






executing, based on the digital twin, a set of functions to make the new part.


Compared to the claims of US Patent No. 10,281,891 B2, independent claim 1 of the instant application has the additional limitations of “creating an optimized manufacturing process to make or repair the specified part” and “further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part”.  Furthermore, compared to the claims of US Patent 10,281,891 B2, independent claim 13 of the instant application has the additional limitations of “creating an optimized manufacturing process to make or repair the specified part” and “further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part”. 
Malkani (WO2019/055576 A1) describes in Paragraph [0002] “The subject matter herein generally relates to additive manufacture (“AM”), and specifically relates to systems and methods of creating three-dimensional volume quality models of additively manufactured parts (e.g. AM parts) implementing calibrating of materials and updating digital twin during the AM build.” The creating method reads on “creating an optimized manufacturing process”.  Also, Malkani describes in Paragraph [0006] “… the method further includes updating, by the at least one processor, the initial digital twin or the updated digital twin based on the at least one actual calibration adjustment.”  Malkani describes in Paragraph [00091] (“… the exemplary inventive computer-based AM system may be configured to utilize one or more of the following in-situ AM build monitoring techniques that may include, but are not limited to:… i) measuring the build layer temperature (e.g., via contact thermal couples); ii) measuring the laser/electron beam power…iii) performing the visual / thermal imaging …v) performing the layer by layer optical topography; vi) measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber); vii) monitoring the molten pool size (e.g., via a camera and/or optical sensor); viii) monitoring the powder distribution (e.g., via a camera and/or acoustic emission sensor); and ix) monitoring the powder contamination…”  Further, Malkani describes in Paragraph [00092] “When the built layer is tested, at step 306, the exemplary inventive computer-based AM system recalibrates the AM machine based, at least in part, on digital twin to maximize compliance of the next layer relative to the above predefined criteria. In one embodiment, the exemplary inventive digital twin may be dynamically updated by utilizing the active feedback control mechanism (item 126 of Fig. 1). Then at step 308, the exemplary inventive computer-based AM system repeats steps 302, 304, and 306 until the above predefined criteria, a predetermined "pass" condition, have been reached.”  Thus, updating the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent No. 10,281,891 B2 and Malkani before them, to include “creating an optimized manufacturing process to make or repair the specified part” and “further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part” because the references are in the same field of endeavor as the present application.
One of ordinary skill in the art would have been motivated to do this modification such that the additive manufacturing operations of U.S. Patent No. 10,281,891 B2 can be improved to dynamically alter the material composition of the initial design of the AM part to improve performance of the exemplary inventive computer-based AM system during one or more subsequent activities without sacrificing and/or improving how the AM part would perform for its intended function(s). Malkani Paragraph [00057]

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11, and 17 of U.S. Patent Application No. 16/901,220 in view of Malkani et al. (WO2019/055576 A1) (“Malkani”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 6 of U.S. Patent Application No. 16/901,220 recite very similar functionality and structure as claims 1, 7, 11, and 17.

Present US Patent Application No. 16/901,168
U.S. Patent Application No. 16/901,220
Claim 1
A method for making or repairing a specified part, the method including: 
creating an optimized manufacturing process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 

further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part; 





executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.

Claim 1
A method for making or repairing a specified part, the method including: creating an optimized process to make or repair the specified part, the creating including: 


receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; 
updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 





generating a prognostic model of predicted performance of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process; and 
executing, based on the digital twin, the optimized process to either repair or make the specified part.
Claim 1
A method for making or repairing a specified part, the method including: 
creating an optimized manufacturing process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 



further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part; 





executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.

Claim 7
A method for making or repairing a specified part, the method including: 
creating an optimized process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; 





generating a prognostic model of predicted degradation of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process; and 

executing, based on the digital twin, the optimized process to either repair or make the specified part.
Claim 13
A system configured to either manufacture or repair a specified part, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 

creating an optimized manufacturing process to make or repair the specified part, the creating including: 
receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 


updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 








executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.
Claim 11
A system configured to either manufacture or repair a specified part, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 

creating an optimized process to make or repair the specified part, the creating including: 
receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 






generating a prognostic model of predicted performance of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process; and 
executing, based on the digital twin, the optimized process to either repair or make the specified part.
Claim 13
A system configured to either manufacture or repair a specified part, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 

creating an optimized manufacturing process to make or repair the specified part, the creating including: 
receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 


updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 


further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part; 





executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.
Claim 17
A system for repairing or making a specified part, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising: 

creating an optimized process to make or repair the specified part, the creating including: 
receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 






generating a prognostic model of predicted degradation of the specified part based on the surrogate model and based on one or more 
executing, based on the digital twin, the optimized process to either repair or make the specified part.


Compared to the claims of US Patent Application No. 16/901,220, independent claim 1 of the instant application has the additional limitations of “further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part”.  Furthermore, compared to the claims of US Patent Application No. 16/901,220, independent claim 13 of the instant application has the additional limitations of “further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part”. 
Malkani (WO2019/055576 A1) describes in Paragraph [0006] “… the method further includes updating, by the at least one processor, the initial digital twin or the updated digital twin based on the at least one actual calibration adjustment.”  Malkani describes in Paragraph [00091] (“… the exemplary inventive computer-based AM system may be configured to utilize one or more of the following in-situ AM build monitoring techniques that may include, but are not limited to:… i) measuring the build layer temperature (e.g., via contact thermal couples); ii) measuring the laser/electron beam power…iii) performing the visual / thermal imaging …v) performing the layer by layer optical topography; vi) measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber); vii) monitoring the molten pool size (e.g., via a camera and/or optical sensor); viii) monitoring the powder distribution (e.g., via a camera and/or acoustic emission sensor); and ix) monitoring the powder contamination…”  Further, Malkani describes in Paragraph [00092] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent Application No. 16/901,220 and Malkani before them, to include “ “further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part” because the references are in the same field of endeavor as the present application.
One of ordinary skill in the art would have been motivated to do this modification such that the additive manufacturing operations of U.S. Patent Application No. 16/901,220 can be improved to dynamically alter the material composition of the initial design of the AM part to improve performance of the exemplary inventive computer-based AM system during one or more subsequent activities without sacrificing and/or improving how the AM part would perform for its intended function(s). Malkani Paragraph [00057]

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent Application No. 16/901,205 in view of Malkani et al. (WO2019/055576 A1) (“Malkani”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of U.S. Patent Application No. 16/901,205 recite very similar functionality and structure as claims 1 and 13.

Present US Patent Application No. 16/901,168
U.S. Patent Application No. 16/901,205
Claim 1
A method for making or repairing a specified part, the method including: 
creating an optimized manufacturing process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 


further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part; 









executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part.

Claim 1
A method for making or repairing a specified part, the method including: creating an optimized process to make or repair the specified part, the creating including: 


receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; 
updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 






generating a multi-variant distribution including component performance and manufacturing variance, the manufacturing variance being associated with at least one of an additive manufacturing process step and a reductive manufacturing process step; comparing a performance from the multi-variant distribution with an expected 
executing, based on the digital twin, the optimized process to either repair or make the specified part.
Claim 13
A system configured to either manufacture or repair a specified part, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 

creating an optimized manufacturing process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; 

updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 

further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part; 











Claim 11
A system configured to either manufacture or repair a specified part, the system comprising: 

a processor; 
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 

creating an optimized process to make or repair the specified part, the creating including: 

receiving data from a plurality of sources, the data including as-designed, as- manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; 
updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; 





generating a multi-variant distribution including component performance and manufacturing variance, the manufacturing variance being associated with at least one of an additive manufacturing process step and a reductive manufacturing process step; comparing a performance from the multi-variant distribution with an expected performance of the new part based on the surrogate model; 



Compared to the claims of US Patent Application No. 16/901,205, independent claim 1 of the instant application has the additional limitations of “further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part”.  Furthermore, compared to the claims of US Patent Application No. 16/901,205, independent claim 13 of the instant application has the additional limitations of “further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part”. 
Malkani (WO2019/055576 A1) describes in Paragraph [0006] “… the method further includes updating, by the at least one processor, the initial digital twin or the updated digital twin based on the at least one actual calibration adjustment.”  Malkani describes in Paragraph [00091] (“… the exemplary inventive computer-based AM system may be configured to utilize one or more of the following in-situ AM build monitoring techniques that may include, but are not limited to:… i) measuring the build layer temperature (e.g., via contact thermal couples); ii) measuring the laser/electron beam power…iii) performing the visual / thermal imaging …v) performing the layer by layer optical topography; vi) measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber); vii) monitoring the molten pool size (e.g., via a camera and/or optical sensor); viii) monitoring the powder distribution (e.g., via a camera and/or acoustic emission sensor); and ix) monitoring the powder contamination…”  Further, Malkani describes in Paragraph [00092] “When the built layer is tested, at step 306, the exemplary inventive computer-based AM system 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent Application No. 16/901,205 and Malkani before them, to include “further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part” because the references are in the same field of endeavor as the present application.
One of ordinary skill in the art would have been motivated to do this modification such that the additive manufacturing operations of U.S. Patent Application No. 16/901,205 can be improved to dynamically alter the material composition of the initial design of the AM part to improve performance of the exemplary inventive computer-based AM system during one or more subsequent activities without sacrificing and/or improving how the AM part would perform for its intended function(s). Malkani Paragraph [00057]

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-24 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Independent claim 1 recites, in part, “receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part.”  However, the claim is unclear how the data received from the sources is related to or associated with the surrogate model or the digital twin of the specified part.  There is no relationship or connection of the receipt of all the data with respect to the remaining features of the claim.  Appropriate correction through claim amendment is respectfully requested.  For purposes of examination, the receiving function of claim 1 will be construed as receiving the data recited.
Claims 2-12 are also rejected as being indefinite in view of their dependencies to independent claim 1.  
Independent claim 13 recites similar functions and, therefore, is unclear. For similar reasons as those explained in claim 1, independent 13 is found to be indefinite.
Claims 14-24 are also rejected as being indefinite in view of their dependencies to independent claim 13.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter 

Claim 18 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Based on the features recited in claim 18, this claim should depend from claim 13.  Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malkani et al. (WO2019/055576 A1) ("Malkani").
Regarding independent claim 1, Malkani teaches:
A method for making or repairing a specified part, the method including: Malkani: Paragraph [0002] (“systems and methods of creating three-dimensional volume quality models of additively manufactured parts (e.g. AM parts) implementing calibrating of materials and updating digital twin during the AM build.”) Malkani: Paragraph [0003] (“Additive manufacturing may be used to build, via computer control, successive layers of an AM part.”)
creating an optimized manufacturing process to make or repair the specified part, the creating including: Malkani: Paragraph [0002] (“The subject matter herein generally relates to additive manufacture ("AM"), and specifically relates to systems and methods of creating [The creating method reads on “creating an optimized manufacturing process”.]
receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data relative to one or more parts similar to the specified part; Malkani: Paragraph [00088] (“…utilizing one or more corresponding in-situ monitoring sensors, and compare the collected data to a pre-defined specification…” which reads on “receiving data from a plurality of sources”.) Malkani: Paragraph [00057] (“…the exemplary inventive computer-based AM system may be configured to analyze/determine how the design of the AM part would influence the overall performance of the exemplary inventive computer-based AM system.”) Malkani: Paragraph [00062] (“…the build-centered data may include historical error data generated during the additive manufacturing of other similar AM part(s) (i.e., digital twin(s) of previously manufactured other similar AM part(s)).”) Malkani: Paragraph [00061] (“…part build simulations to analyze/test how, for example without limitation, one or more characteristics of the AM part would influence and/or be influenced by one or more subsequent activities of the exemplary inventive computer-based AM system… the one or more part build simulation parameters… the one or more AM part build simulations may be based, at least in part, on at least in part, any given simulation of any given part, may be influenced by and compared to simulation(s) of other sufficiently similar AM part(s).”) Malkani: Paragraph [00018] (“…the AM machine to implement the at least one testing adjustment in the AM build process for at least one subsequent AM testing layer…”)
updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; Malkani: Paragraph [00092] (“In one embodiment, the exemplary inventive digital twin may be dynamically updated by utilizing the active feedback control mechanism (item 126 of Fig. 1).”) Malkani: Paragraph [00033] (“…at least one aspect/functionality of various embodiments described herein can be performed in real-time, faster-than-real-time, and/or dynamically.”) Malkani: Paragraph [00098] (“…construct/generate statistical surrogate model(s) for the inventive simulation model(s) to accelerate the inventive Bayesian calibration process.”)  Malkani: Paragraph [00062] (“…computer-based AM system may be configured to generate a dynamically adjustable digital representation ("digital twin") 138 of the AM part that would be manufactured. In some embodiments, the digital twin 138 includes current and/or historical data related to function(s) of the AM part (e.g., estimations based on historical experimental data from the AM build process of one or more other AM parts); the design of the AM part, and/or the material composition of the AM part (the part-centered data such as design data 128 and material data 130). In some embodiments, in addition to the part-centered data, the digital twin 138 may include AM process parameter(s) associated with the exemplary AM process to be employed to manufacture the AM part and/or code instructions that are configured to direct an exemplary AM machine to build the AM part (the build-centered data such as simulation data 132 and process data 134). In some embodiments, the build-centered data may include historical error data generated during the additive manufacturing of other similar AM part(s) (i.e., digital twin(s) of previously manufactured other similar AM part(s)).”) 
further updating the surrogate model with a model of manufactured variance associated with at least one of inspection and in-operation data of a similar part;  Malkani: Paragraph [0006] (“… the method further includes updating, by the at least one processor, the initial digital twin or the updated digital twin based on the at least one actual calibration Malkani: Paragraph [00091] (“… the exemplary inventive computer-based AM system may be configured to utilize one or more of the following in-situ AM build monitoring techniques that may include, but are not limited to:… i) measuring the build layer temperature (e.g., via contact thermal couples);
ii) measuring the laser/electron beam power…iii) performing the visual / thermal imaging …v) performing the layer by layer optical topography; vi) measuring gas flows (e.g., via gas flow meters / sensors placed on the entry into (e.g., pressure sensor feedback) and/or within the chamber); vii) monitoring the molten pool size (e.g., via a camera and/or optical sensor); viii) monitoring the powder distribution (e.g., via a camera and/or acoustic emission sensor); and ix) monitoring the powder contamination…”) Malkani: Paragraph [00092] (“When the built layer is tested, at step 306, the exemplary inventive computer-based AM system recalibrates the AM machine based, at least in part, on digital twin to maximize compliance of the next layer relative to the above predefined criteria. In one embodiment, the exemplary inventive digital twin may be dynamically updated by utilizing the active feedback control mechanism (item 126 of Fig. 1). Then at step 308, the exemplary inventive computer-based AM system repeats steps 302, 304, and 306 until the above predefined criteria, a predetermined "pass" condition, have been reached.”)[Updating the updated digital twin reads on “further updating the surrogate model with a model of manufactured variance”.  The data considered for the AM build monitoring reads on “in-operation data”.]
executing, based on the digital twin, the optimized manufacturing process to either repair or make the specified part. Malkani: Abstract (“…utilizing, by the AM machine, the material to build the actual AM part based on the updated digital twin that is suitable to be used Malkani: Paragraph [00092] [As described above.]
Regarding dependent claim 2, this claim incorporates the rejection of claim 1. Malkani further teaches:
The method as set forth in Claim 1, wherein the surrogate model further includes measurements recorded during inspection of components that can be correlated with component operation and performance of components in operation. Malkani: Paragraph [00015] (“…the compliance of the first AM testing layer to one or more predefined criteria is determined based one or more in-situ monitoring measurements related to at least one or more particular points in a build portion of the actual AM part that are determined to deviate from one or more threshold conditions by more than a predetermined tolerance value.”) Malkani: Paragraph [00096] (“…utilize the exemplary inventive probabilistic framework based on only a small set of experimental measurements to learn the uncertainty for each input.”) Malkani: Paragraph [000101] (“…to compare the measured parameters to the pre-stored simulation results. In some embodiments, based, at least in part, on differences between these 2 sets of results to determine/identify, among other criteria, machine-to-machine variation.”) Malkani: Paragraph [00077] (“In one embodiment, an AM part or product is utilized as an engine component…”) Malkani: Paragraph [00057] (“…dynamically alter the material composition of the initial design of the AM part to improve performance of the exemplary inventive computer-based AM system during one or more subsequent activities…”) Malkani: Claim 2 (“…actual calibration adjustment to the one or more initial operational parameters of the AM machine to compensate for at least one machine-to-machine variation;…”) [The measurements to alter the material composition of an AM part or product utilized as an engine component or calibration adjustment based on initial operational parameters of the AM machine reads on “measurements recorded during inspection of components that can be correlated with component operation and performance of components in operation”.]
Regarding dependent claim 3, this claim incorporates the rejection of claim 2. Malkani further teaches:
The method as set forth in Claim 2, 
wherein the surrogate model is further configured to correlate with measurement variance monitored during an additive/reductive manufacture/repair step to create a model of measurement variance observed during additive/reductive manufacture/repair; and Malkani: Paragraphs [0006], [00091], and [00092] [As described in claim 1.][The recalibration of the digital twin based on the criteria including measurements reads on “correlate with measurement variance monitored”.]
wherein the additive/reductive manufacturing/repair step include multiple additive/reductive processes and post treatments steps and machines. Malkani: Paragraph [0003] [As described in claim 1.] Malkani: Paragraph [00074] (“In some embodiments, the digital twin 138 of AM process parts may be configured to be processed by applying at least one of suitable analytical techniques such as, without limitation, machine learning algorithms, neural networks, and/or predictive modelling techniques.”) Malkani: Paragraph [00093] (“…the use of periodic calibrations to create a time series of calibrated values and/or predict into the forecasting horizon based, at least in part, on one or more suitable predictive algorithms when the next calibration should take place.”) [The predictive modeling reads on “post treatments steps”.]
Regarding dependent claim 4, this claim incorporates the rejection of claim 3. Malkani further teaches:
The method as set forth in Claim 3, wherein the surrogate model is further configured to correlate with expected performance of components in operation. Malkani: Paragraph [000103] and FIG. 6 (“…the exemplary inventive computer-based AM system may be configured to assign prior probability distributions … to uncertainty parameters, reflecting expected distribution of actual values of the parameters, as illustrated in Fig. 6.”) Malkani: Paragraph [000121] (“In some embodiments, the desired convergence is determined when the expected value of a parameter and the observed value would be close enough to satisfy numerical convergence or to satisfy the constraints of the system.”)
Regarding dependent claim 5, this claim incorporates the rejection of claim 4. Malkani further teaches:
The method as set forth in Claim 4, further including calculating a useful life of the specified part based on a correlation with the expected performance of components in operation. Malkani: Paragraph [00059] (“For example, the exemplary inventive computer-based AM system may be configured to analyze life expectancy…and other parameter(s) of AM build part.”) Malkani: Paragraph [000103] and FIG. 6 (“…the exemplary inventive computer-based AM system may be configured to assign prior probability distributions … to uncertainty parameters, reflecting expected distribution of actual values of the parameters, as illustrated in Fig. 6.”)
Regarding dependent claim 6, this claim incorporates the rejection of claim 1. Malkani further teaches:
The method as set forth in Claim 1, further including 
using surrogate model to compare measurements recorded during inspection of a component to optimize an additive/reductive repair process required to return component to desired performance. Malkani: Paragraphs [0006], [00091], and [00092] [As described in claim 1.] Malkani: Paragraph [00062] (“…generate a dynamically adjustable digital representation ("digital twin") 138 of the AM part that would be manufactured. In some embodiments, the digital twin 138 includes current and/or historical data related to function(s) of the AM part.”) Malkani: Paragraph [00063] (“In some embodiments, in addition to the part-centered data and the build-centered data, the digital twin 138 may include certification requirement data (e.g., defect determination parameter(s)) that may be employed to certify that the AM part would be fit for its intended function(s) in connection with in-situ monitoring (item 1 16) and post-build inspection (item 118) (the certification-centered data such as inspection data 136).”) [The recalibration of the digital twin based on the criteria including measurements reads on “compare measurements”.  The post-build inspection of the AM part reads on “during inspection of a component”.]
Regarding independent claim 13, Malkani teaches:
A system configured to either manufacture or repair a specified part, the system comprising: Malkani: Paragraph [0002] (“systems and methods of creating three-dimensional volume quality models of additively manufactured parts (e.g. AM parts) implementing calibrating of materials and updating digital twin during the AM build.”) Malkani: Paragraph [0003] (“Additive manufacturing may be used to build, via computer control, successive layers of an AM part.”)
a processor; Malkani: Paragraph [00046] (“…executed by one or more processors.”)
a memory including instructions that, when executed by the processor, cause the processor to perform operations including: Malkani: Paragraph [00046] (“…RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or 
The remaining features of claim 13 recites a system that is implementing the features of claims 1 with substantially the same limitations.  Therefore, the rejections applied to claims 1 above also applies to claim 13.
The remaining features of claims 14-18 recite a system that is implementing the features of claims 2-6 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 2-6 above also apply to claims 14-18.
It is noted that any citations to specific, paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malkani in view of Strudwicke et al. (US Patent Publication No. 2019/0187679 A1) (“Strudwicke”).
Regarding dependent claim 7, this claim incorporates the rejection of claim 6. Malkani does not expressly teach the features of claim 7.  However, Strudwicke describes a method for monitoring the operation of a machine. The method comprises measuring a plurality of parameters of the machine to obtain a plurality of measured values and transforming the measured values to generate a plurality of normalised indicator values. The method further comprises using the normalised indicator values to indicate a condition of the machine. Strudwicke teaches:
The method as set forth in Claim 6, further including correlating the desired performance of the component to an expected remining useful life. Strudwicke: Paragraph [0121] (“The processor 534 of the site module 508 is configured to retrieve the machine data 550 (i.e. measured values, normalised indicator values, or indicated condition) from the memory 532, to process the machine data 550. The way in which the machine data 550 is processed depends on the type of the machine data 550 that is retrieved. However, in each case the output from the processor 534 may be an indication of one or more components of the machine 502 that are affecting the overall health of the machine 502 (i.e. so as to require maintenance). The outcome may similarly be an indication of the expected useful remaining life (RUL) of one or more components of the machine 502, or information relating to how the machine 502 may be operated differently (e.g. by the controller 546) to achieve a defined outcome.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Malkani and Strudwicke before them, to correlate the desired performance of the component to an expected remaining 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would maximize the life of a component, another defined outcome may be to maximize the efficiency of a component, and a third defined outcome may be to operate the machine 502 at its maximum capacity or performance. Strudwicke: Paragraph [0121]
Claim 19 recites a system that is implementing the features of claim 7 with substantially the same limitations.  Therefore, the rejections applied to claim 7 above also applies to claim 19.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malkani in view of Strudwicke and further in view of Yagita et al. (US Patent Publication No. 2017/0176978 A1) (“Yagita”).
Regarding dependent claim 8, this claim incorporates the rejection of claim 7. Malkani and Strudwicke do not expressly teach the features of claim 8.  However, Yagita describes an additive manufacturing apparatus for producing a 3D object by laminating a modeling material includes a 3D-object repair apparatus and a repair-data providing apparatus. Yagita teaches:
The method as set forth in Claim 7, wherein optimizing the additive/reductive repair process reduces material utilization or additive/reductive processing by achieving the desired component performance relative to an as designed performance. Yagita: Paragraph [0005] (“Besides producing a new product in whole, an additive manufacturing apparatus can be used to repair a damaged part of an object to be repaired. If a 3D-object repair apparatus is to be used to repair a damaged part of an object to be repaired, the amount of a modeling material can be reduced as compared a case where the object to be repaired is freshly manufactured as a whole.”) Yagita: Paragraph [0055] (“Furthermore, as depicted in FIG. 6, the 3D-object repair apparatus 2 of the repair system 1 according to some embodiments may include a reservoir tank 29 for storing a modeling material removed by the melting unit 24 and/or the grinding unit 26, and the modeling material stored in the reservoir tank 29 may be utilized in repair of the object to be repaired. Accordingly, it is possible to reuse a modeling material removed by melting or grinding, and thus to reduce the total amount of a modeling material used to repair the object to be repaired.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Malkani, Strudwicke, and Yagita before them, to reduce material utilization to achieve a desired component performance because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be possible to provide a repair system, a repair-data providing apparatus, and a repair-data generating method, whereby it is possible to repair an object to be repaired properly regardless of the condition of a damage surface of the object. Yagita Paragraph [0028]
Claim 20 recites a system that is implementing the features of claim 8 with substantially the same limitations.  Therefore, the rejections applied to claim 8 above also applies to claim 20.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Malkani in view of Salem et al. (US Patent Publication No. 2018/0088559 A1) (“Salem”).
Regarding dependent claim 9, this claim incorporates the rejection of claim 1. Malkani does not expressly teach the features of claim 9.  However, Salem describes creating a three-dimensional part capable of integrity validation. Salem teaches:
The method as set forth in Claim 1, wherein the surrogate model is further based on correlations between observations/measurement recorded during inspection of the component and component operational data and Salem: Paragraph [0023] (“The parts specification 106 comprises information that defines a parts specification. This can include information describing the part, e.g., shape, size, color, tolerances, measurements, etc., detailed testing instructions, structural requirements, material finish, microstructure, or any other measures that are relevant to the ability determine whether an instance of the part that is manufactured is within specification.”) Salem: Paragraph [0028] (“The testing center 124 also receives the instance of the part 118, the integrity verification artefact(s) 120, or both. Using the parts specification 106, which is independent of the additive manufacturing control code 104, the testing center 124 conducts tests to verify whether the part is likely to conform with the associated specifications (e.g., form, fit, and function). Here, testing can comprise verification, validation, or a combination thereof. For instance, if the instance of the part 118 is received, measurements can be taken of the instance of the part 118 based upon the parts specification 106, e.g., to verify form, fit, function, etc.”) [The testing reads on “inspection”.] characteristics of the performance of the component in operation to group components according to observation/measurements and operation to performance of component in operation. Salem: Paragraphs [0023] and [0028] [As described above.] Salem: Paragraph [0029] (“According to a first aspect of the present disclosure, an instance of a integrity verification artifact 120 can be produced as a single unit, in duplicate or in triplicate. This allows different [The integrity verification of an artifact as the first, second, and third units reads on “characteristics of the performance of the component in operation to group components”. The tests to verify measurements reads on “measurements” and the fit and function of the part reads on “operation to performance of component in operation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Malkani and Salem before them, to perform the correlations because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow different part testing to be done that has been manufactured through additive manufacturing, depending upon the necessity of verification described in the parts specification. Salem Paragraph [0029] The system of Salem would provide to the system of Malkani assurances that the required manufacturing processes or materials were Salem Paragraph [0031]
Claim 21 recites a system that is implementing the features of claim 9 with substantially the same limitations.  Therefore, the rejections applied to claim 9 above also applies to claim 21.

Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Malkani and Salem and further in view of Madsen et al. (US Patent No. 11,209,345 B1) (“Madsen”).
Regarding dependent claim 10, this claim incorporates the rejection of claim 9. Malkani and Salem do not expressly teach the features of claim 10.  However, Madsen describes a prognostic qualification system for efficient development and deployment of manufacturing components produced through additive manufacturing. Madsen teaches:
The method as set forth in Claim 9, further including using the model of observation/measurement to performance of component in operation to create a prognostic model of predicted performance of components in operation based on observation/measurement of component recorded during inspection of component at point of additive/reductive manufacture/repair. Madsen: Abstract (“A system includes a void filter that receives sensor data employed to produce or inspect a manufactured part, the void filter generates a void data subset indicating voids detected in the manufactured part. A stress analyzer processes the void data subset from the void filter and determines coordinate data and force data for the respective detected voids in the manufactured part. At least one deterministic model analyzes the coordinate data and the force data from the stress analyzer determined for the detected voids from the void data subset. The deterministic model analyzes failure of the A prognostic analyzer processes the deterministic output data from the at least one deterministic model and generates a failure prediction for the as manufactured part.”) Madsen: Column 7, lines 17-23 (“A prognostic analyzer 160 having executable instructions processes the deterministic output data 154 from the deterministic models 150 and generates a failure prediction output 164 for the as manufactured part based on computing a collective failure probability from the deterministic output data 154 with respect to the predicted failure of the identified voids over the given timeframe.”) Madsen: Column 7, lines 37-46 (“FIG. 2 illustrates an example of a process monitor 200 for a prognostic qualification system such as illustrated in FIG. 1 (e.g., process monitor 110). The process monitor 200 includes executable instructions that monitor a plurality of sensors 1-N to generate sensor data 210 at output port 212. The sensor data 210 indicates various parameters including process parameters (e.g., print head speed, temperature) and can include inspection parameters such as received from a digital camera capturing voids in the manufactured part by a machine 220.”) [The deterministic data reads on “measurements”. The inspection parameters reads on “observation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Malkani, Salem, and Madsen before them, to create the prognostic model because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the prognostic systems and methods described in Madsen qualify and certify an advanced manufacturing part with reduced time and cost compared with those Madsen Column 4, line 66, to Column 5, line 11.
Regarding dependent claim 11, this claim incorporates the rejection of claim 10. Malkani and Salem do not expressly teach the features of claim 11.  However, Madsen teaches: 
The method as set forth in Claim 10, wherein the prognostic model of predicted performance of components in operation is based on observation/measurement of component recorded during inspection of component at point of additive/reductive manufacture/repair. Madsen: Column 7, lines 17-23 and Abstract [As described in claim 10.] Madsen: Column 7, lines 37-64 (“FIG. 2 illustrates an example of a process monitor 200 for a prognostic qualification system such as illustrated in FIG. 1 (e.g., process monitor 110). The process monitor 200 includes executable instructions that monitor a plurality of sensors 1-N to generate sensor data 210 at output port 212… The sensor monitoring can include monitoring process variables affecting quality of the manufactured part which can include automated part inspection data and/or machine parameters sensed while manufacturing the respective part...”) Madsen: Column 11, lines 25-40 (“FIG. 7 illustrates an example of a prognostic qualification system 700 that receives real-time data or probabilistic data from outside systems to update models of the system...Similar to the system 100 described above with respect to FIG. 1, the system 700 includes a process monitor 710 that monitors a plurality of sensors shown as sensor 1 though N, with N being a positive integer. The process monitor 710 generates sensor data 714 which describes various process parameters during production of a given part.”) [The data from the sensors to the prognostic system to update models during production of the part reads on “based on observation/measurement of component recorded during inspection of component at point of additive/reductive manufacture/repair”.]
The motivation to combine Malkani, Salem, and Madsen as provided in claim 10 is incorporated herein. 
Regarding dependent claim 12, this claim incorporates the rejection of claim 11. Malkani and Salem do not expressly teach the features of claim 11.  However, Madsen teaches:
The method as set forth in Claim 11, further including using the prognostic model to calculate a useful/remaining useful life of a component or set of components based on observation/measurement of components at a point of additive/reductive manufacture/repair. Madsen: Column 11, lines 25-40 [As described in claim 11] Madsen: (“FIG. 8 illustrates a block diagram of an example of a concurrent uncertainty management system where uncertainty data is processed at each stage of a product lifecycle and can be employed to receive prognostic data from the system of FIGS. 1 and 7, while updating the models of the system based on the received data.”) Madsen: Column, lines (“The probabilistic distribution derived from analyzing the deterministic models' output can then predict static capability and remaining useful life (RUL) with the as-manufactured identified/modeled void conditions of the AM part. As the automated analysis proceeds, positive margins on structural capabilities and part life allow for the reduction of non-threatening conditions (e.g., removing unlikely conditions from the deterministic models that may not come into play) resulting in a reduction in uncertainty and raised confidence in part quality going forward.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Malkani, Salem, and Madsen before them, to include the prognostic model because the references are in the same field of endeavor as the claimed invention and they are focused on improving additive manufacturing systems.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because with the greatest reduction in product uncertainties regarding schedule, performance, cost, and reliability. Madsen Column 14, lines 30-35.
Claims 22-24 recite a system that is implementing the features of claims 10-12 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 10-12 above also apply to claims 22-24.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2020/0031055 A1 to Schumann et al. is directed to an apparatus (1) for additively manufacturing three-dimensional objects (2) by means of successive layerwise selective irradiation and consolidation of layers of a build material (3) which can be consolidated by means of an energy source (4), wherein a determination device (7) is provided that comprises a first determination unit (8) and a second determination unit (9), wherein the first determination unit (8) is adapted to determine at least one first parameter of the object (2) during an additive manufacturing process and wherein the second determination unit (9) is adapted to determine at least one second parameter of the object (2) after the additive manufacturing process is finished, wherein the determination device (7) is adapted to compare the at least one first parameter and the at least one second parameter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117